RAPP, J.,
specially concurring.
¶ 1 The history of the Prisoners Public Works Act (“Act”) in effect on the date of Plaintiffs injury, 57 O.S. Supp.1993, §§ 216 et seq., establishes that the Act does afford the City of Oilton (“Oilton”) immunity under these facts. It also must be noted that, in addition to the Act, a municipality has a separate grant of immunity as a program provider under the program administered by the Department of Corrections, that is, the Community Service Sentencing Program of Section 992a-4 of Title 22.
¶ 2 The Act originally was codified as 57 O.S. Supp.1975, §§ 215 et seq. The Act established a program under the auspices of the State Department of Corrections (“DOC”) whereby “eligible” prisoners could be provided for public works projects. A “public works project” was one deemed by DOC to be “conducive to rehabilitation and reduction of recidivism among participating inmates” and as requested in writing by county, municipality, or state agency.
¶ 3 The Director of the DOC determined “which prisoners shall be eligible” and established “lists of prisoners” who were eligible. 57 O.S. Supp.1975, § 217. A “prisoner” meant any person under the custody and control of DOC. 57 O.S. Supp.1975, § 216.
¶4 A separate statutory provision dealt with utilizing prison labor at eleemosynary institutions. 57 O.S. Supp.1949, §§ 211-214. Section 214 specifically provided that the Warden and other prison officials enjoyed sovereign immunity in connection with activities under these provisions. No similar provision was enacted when the Act was first enacted in 1975.
¶ 5 The Vanderpool v. State, 1983 OK 82, 672 P.2d 1153, decision made history of the sovereign immunity doctrine. This was followed by the enactment of the Governmental Tort Claims Act (“GTCA”) codified in 51 O.S. Supp.1984, §§ 151 et seq.
¶ 6 In 1984, the Legislature provided for tort immunity and codified the legislation as Sections 227 and 228 of Title 57. Laws 1984, e. 96. The provisions of that legislation were made applicable to persons “assigned to a work program for any governmental entity of this state pursuant to a municipal court order.” Other portions made the legislation applicable to other forms of community or public work service as directed by other governmental units. All municipalities were made exempt from tort liability for such persons. 57 O.S. Supp.1984, § 227(A) & (B). The title to the legislation provided, in part, as follows:
An Act relating to prisons and reformatories; declaring that any person confined in and authorized to be away from a county or municipal jail or correctional institution for certain purposes or sentenced to public service [exemption from workers’ compensation] ... providing that ... municipalities ... shall not be liable for injury to any such person; establishing immunity from liability_ [Emphasis added.]
¶7 In 1988, the Community Service Sentencing Program (“CSSP”) was enacted. Laws 1988, c. 150. This legislation added 22 O.S. Supp.1988, § 991a-4 and amended § 991. It also amended 57 O.S. Supp.1988, § 227 (the immunity section.) Section 227 of Title 57 was amended to add to the list of persons covered by Section 227 those who were assigned to CSSP.
¶ 8 Section 991a-4 of Title 22 created the CSSP as an alternative to imprisonment of certain felons. The term “eligible offender” was there introduced and defined. DOC was directed to establish a list of program participants, including municipalities. Section 994a-4(H) extended tort immunity to governmental entities, including municipalities, that participate in CSSP.
¶ 9 Then in 1991, Section 214 of Title 57, dealing with inmate labor for eleemosynary institutions, was amended to provide that DOC and its responsible officials were afforded the privileges of the GTCA. Laws 1991, c. 144, § 3. This same legislation, in some respects, expanded the scope of the Act, but it did not further incorporate any sovereign immunity procedures or privileges. Laws 1991, c. 144.
*947¶ 10 In 1992, Section 994a-4(H) of Title 22 (the CSSP legislation) was amended. The amendment expanded the scope of immunity to include, in addition to municipalities, other CSSP service providers. Laws 1992, c. 405, § 1. In addition, Section 227 of Title 57 was amended. In pertinent parts, the term “eligible offender” was substituted for “person” so that Sections 227 and 228 became applicable to “eligible offenders” assigned to one of the list of programs which included a person assigned “pursuant to municipal court order.” The section on immunity also changed from “person” to “eligible offender.”
¶ 11 Examination of the legislative evolution discloses that:
1. Originally there were two programs both operated by the DOC: Public Works Projects and Eleemosynary Institutions Labor. Although the term “eligible offender” was not used, the DOC determined which prisoners would be “eligible.”
2. In 1984, a separate enactment, subsequent to Vanderpool, provided for tort immunity to “persons” assigned to work programs by municipal court order. Sections 227 and 228 of Title 57 were, at this point, not a part of the Public Works Act or Eleemosynary Institutions Act. This suggests that municipal work programs were then an entirely separate matter.
3. In 1988, the CSSP program was established and immunity extended to all governmental providers, that is, governmental entities providing a qualified program. Participants could include municipalities. Thus, Section 227 of Title 57 was amended to extend immunity to participants. This is an additional, distinct, and separate immunity from that extended for municipalities against “persons” assigned by municipal court order.
4. The ambighity, if one exists, was introduced in the 1992 legislation which substituted “eligible offender” for “person” in Section 227. If the term in Section 227 has the same meaning as the definition in the CSSP of Section 991a-4 in Title 22 of the 1992 legislation, then the trial court ruled correctly because that class of “eligible offenders” is restricted to those who are felons and who qualify under the CSSP criteria. On the other hand, if the term “eligible offender” is given an “ordinary meaning” (25 O.S.1991, § 1) then the term could simply mean someone eligible for an assignment by a municipal court and the trial court’s ruling would be erroneous.
¶ 12 However, for reasons subsequently stated, it must be here held that the trial court erred in its ruling. Moreover, “plain meaning” construction, while helpful, is not the precise reason for the conclusion that Oilton enjoys immunity. Immunity attaches because there are two separate legislative Acts: the Community Service Sentencing Program of Title 22 and the Prisoners Public Works Act of Title 57. Each of these Acts has a distinct function and each provides for immunity. A municipality, including Oilton, functions in different capacities under these Acts, but still enjoys immunity.
¶ 13 Title 22 applies to felons and is administered by DOC. Program providers may include municipalities. This Act contains its own immunity clause, Section 992a-4(J).
1114 Title 57 codifies laws dealing with jails and prisons, including municipal jails. The Prisoners Public Works Act is codified in Title 57 and Section 227 is codified as a part of that Act.
¶ 15 Therefore, municipalities are granted immunity privileges under both Acts. Under CSSP, the municipality receives immunity as a program provider. Under the PPW, the municipality is granted immunity as the sentencing authority. Thus, Oilton here enjoyed immunity at the time of Plaintiffs injury.
¶ 16 For the above reasons, I concur with the majority.